Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first drive device” in claim 29 and “second drive device” in claim 57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 29,31,37,38,43,45 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 includes the phrase “wherein the center region is an area which is configured for forming two flat webs after separating the tubular flat material for winding the flat webs on winding devices after the separation of the flat material by the auxiliary separation device”.   It appears that Applicant has not positively recited the winding devices.  It is possible that the three lines after “configured” are an intended use statement.  Intended use statements will be given weight as structure in the claimed separating device.  However, it is not clear what structure is being inferred in the claimed separating device.   Over two pages of arguments (pages 10,11 of remarks), Applicant never did say what structure is being inferred by these three lines (lines 14-16 of claim 29).    In the paragraph spanning pages 10 and 11, Applicant discusses what is inferred by lines 6-13 of claim 28, but that is not the phrase in question.  In the first full paragraph of page 11, Applicant discussed what structure is claimed on lines 18-31, but that is not the phrase in question.
When discussing the phrase in question (lines 14-16 of claim 29), Applicant only mentions what product is produced, and does not discuss what structure is inferred in the claimed separating device.  The easy solution is to delete lines 14-16, as Applicant has already recited structure for creating the center region on preceding lines 11-13 of the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29,31,37,38,43,45 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (2004/0149378) in view of Cummings (6,117,381).
Cummings ’378 shows a separating device having most of the recited limitations including;
at least one longitudinal separation device (13) for separating or severing a first edge region (U2 in figure 2) and a second edge region (bottom L2 in figure 2) of the flat material, 
wherein an auxiliary separation device (16) is provided which can be brought from an auxiliary rest state into an auxiliary separation state, the auxiliary separation device being deactivated in the auxiliary rest state and being activated in the auxiliary separation state (read paragraph 0031), wherein the auxiliary separation device has at least two auxiliary separation components (note it cuts two lines 18 in figure 2) which are configured to separate a first auxiliary edge region (U1 in figure 2), which includes the a portion of first edge region (U2), and a second auxiliary edge region (bottom L1 in figure 2), which includes the second edge region (bottom L2), from a center region (middle L1 in figure 2) of the flat material in the auxiliary separation state, the center region being arranged between a portion of the first edge region and the second edge region of the flat material (read paragraph 0031), 
wherein the center region is an area which is configured for forming two flat webs after separating the tubular flat material for winding the flat webs on winding devices after the separation of the flat material by the auxiliary separation device (note that tube is not claimed as part of the device.  Cummings is capable of cutting flattened tube, and that cut flattened tube is capable of being wound)
wherein a sensor device 61 is provided being configured to detect a deviation of the actual tube width from a target tube width of the flat material (from paragraph 0040, “the high speed photocell 61 can sense the web width change, e.g. at 33 in FIG. 8”), 
wherein a first drive device (not shown, but intrinsic in this type of controlled device) is provided which is configured to bring the auxiliary separation components from the auxiliary rest state into the auxiliary separation state at least if the actual tube width is smaller than the target tube width or if the separation of the edge regions is interrupted (as described in paragraph 0031), and 
wherein a control device (65) is provided and in communication connection with the sensor unit and the first drive device, the control device being configured to control the drive device to automatically change the state of the auxiliary separation components by changing the position of the auxiliary separation components on the basis of signals from the sensor device received over the communication connection, wherein by changing the position of the auxiliary separation components from the auxiliary rest state to the auxiliary separation state, the auxiliary separation components are moved from a position out of the flat material into the flat material (as described in paragraphs 0031 and 0040).
Take note of the bolded, underlined language added above.  Cummings ‘378’s first auxiliary region (U1) includes only a portion of the first edge region (U2), and thus the center region (middle L1) isn’t fully between the 1st & 2nd edge regions (U2, bottom L2) as claimed.
Examiner takes Official Notice that longitudinal gang cutters such as these usually have laterally adjustable blades, and thus any arrangement of cuts are possible.  An example of a different arrangement of cuts is seen in Cummings ‘381’s figure 9, which meets the limitations of the paragraph in question as follows;
wherein an auxiliary separation device (16) is provided which can be brought from an auxiliary rest state into an auxiliary separation state, the auxiliary separation device being deactivated in the auxiliary rest state and being activated in the auxiliary separation state (lines 33-38 of column 4), wherein the auxiliary separation device has at least two auxiliary separation components (note it cuts at least two lines in figure 9) which are configured to separate a first auxiliary edge region (upper U1 in figure 9), which includes the first edge region (upper U2 in figure 9), and a second auxiliary edge region (bottom L1 in figure 9), which includes the second edge region (bottom L2 in figure 9), from a center region (middle U1 in figure 9) of the flat material in the auxiliary separation state, the center region (middle U1 in figure 9) being arranged between the first edge region (upper U2 in figure 9) and the second edge region (lower L2 in figure 9) of the flat material.
As seen above, Cummings ‘381 teaches the claimed cutting arrangement.  Also note in paragraphs 0010 & 0017 that Cummings ‘378 references Cummings ‘381 for cutting arrangements.  It would have been obvious to one of ordinary skill to have set the blades arrangement in Cummings ‘378 to be that shown in Cummings ‘381’s figure 9, in order to cut the material into that desired width.

	In regard to claim 31, the longitudinal separation device has 2 cutters (uses word “pair”, and note two side-by-side cut lines near the right side of figure 2).
	With respect to claim 37, the distance between the pair of longitudinal separation components is adjustable, so they are capable of most any spacing, including between 0 and 500mm. 
	As for claim 38, the auxiliary separation device also cuts longitudinally.
	With regard to claim 43, the sensor (61) is downstream of the longitudinal and auxiliary separating devices.  Note its position in figure 8.
	In regard to claim 45, the auxiliary separation device is called a “plunge” cutter.  It is intrinsic that “plunge” cutters activate within 30 second, and very likely in under one second.  The word “plunge” is not used in the art for something that takes more than 30 seconds to move less than a foot.
	As for claim 57, the longitudinal separation device is raised and lowered by a second drive unit that is not shown, but is intrinsic in this type of device.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29,31,37,38,43,45 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (2004/0149378) in view of Cummings (6,117,381), as set forth above, and further in view of Adami (6,092,452).
If one was to challenge the intrinsic-ness of the first drive unit (claim 29) or second drive unit (claim 57), then Examiner takes Official Notice that such is well known.  An example is Adami (see figures 3 and 4).  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Additional references can be provided if challenged, as this is common. It would have been obvious to one of ordinary skill to have provided Cummings with 1st and 2nd drive units, as taught by Adami and others, in order to raise and lower the separation devices.
If one was to challenge the intrinsic-ness of the blade spacing being 0-500mm, then Examiner takes Official Notice that such is well known, and references can be provided if challenged. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   It would have been obvious to one of ordinary skill to have made the spacing be between 0 and 500mm, as is well known, in order to cut strips between 0-500mm wide.
If one was to challenge the intrinsic-ness of the blade plunging being less than 30 seconds, then Examiner takes Official Notice that such is well known, and references can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   It would have been obvious to one of ordinary skill to have made the blade plunging be less than 30 seconds, as is well known, in order to quickly change from one cutting pattern to another on-the-fly.

Applicant’s arguments with respect to the prior art rejection have been considered but are moot because of the new ground of rejection.
In regard to the rejection under 35 USC 112b, note the elaboration in the rejection above.
With respect to the prior art rejection, note the addition of the Cummings ‘381 reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724